Title: From Alexander Hamilton to Timothy Pickering, 7 January 1785
From: Hamilton, Alexander
To: Pickering, Timothy


New York, January 7, 1785. “I am mortified in being obliged to acknowlege to you my neglect of the business you committed to my care for your friend Mr. Holt. … I have applied to Mrs. Holt. I find she has some time since taken out letters of Administration with the will annexed during the absence of the Executors; a matter in which she never could have found any difficulty. It would indeed be in Mr. Holts power, on coming within the state to take the business out of her hands.”
